         Case 1:19-cv-00862-CJN Document 14 Filed 08/16/19 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  WILDEARTH GUARDIANS,

                        Plaintiff,

                 v.                               Civil Action No. 19-862 (CRC)

  UNITED STATES DEPARTMENT OF
  THE INTERIOR, et al.,


                        Defendants.


                                 JOINT MOTION TO STAY

       The Parties, by and through undersigned counsel, hereby request to stay the case, up to and

including September 16, 2019. Good cause exists for this request.

       The Parties are currently working to determine whether they can resolve this matter without

further litigation. The Parties need additional time to review the matter with their clients and

conduct any further discussions that may be necessary to determine next steps.

       Accordingly, the Parties propose that this Court stay the case until September 16, 2019, at

which point they will file a joint status report or a joint stipulation of dismissal pursuant to a

settlement agreement, as may be appropriate under the circumstances.

       A proposed order is attached for the convenience of the Court.
        Case 1:19-cv-00862-CJN Document 14 Filed 08/16/19 Page 2 of 2


Dated: August 16, 2019       Respectfully Submitted,

                             JESSIE K. LIU
                             D.C. Bar # 472845
                             United States Attorney

                             DANIEL F. VAN HORN
                             D.C. BAR # 924092 Chief, Civil
                             Division

                             By: /s/ Joshua L. Rogers
                             JOSHUA L. ROGERS
                             Assistant United States Attorney
                             555 4th Street, N.W.
                             Washington, D.C. 20530
                             Tel: (202) 252-2578
                             email: Joshua.Rogers3@usdoj.gov


                             By: /s/ Alexa Marie Carreno
                             ALEXA MARIE CARRENO
                             Environmental and Defense Fund
                             501 S. Cherry Street, Suite 1100
                             Denver, CO 80246
                             Tel: (720) 722-0336
                             Email: ACarreno@eadefense.org




                                       2
